Citation Nr: 1420157	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to restoration of a 100 percent rating for residuals of kidney transplant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1969 and from July 1980 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and August 2010 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  

The issues of entitlement to service connection for osteoporosis and chronic diarrhea secondary to anti-rejection medication was raised by the record or by the Veteran at his February 2012 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right shoulder disorder and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  The Veteran was adequately notified of the proposed action to reduce the assigned rating for kidney transplant to 30 percent and of the reasons for the action and provided the requisite period of time for a response.  

2.  The Veteran's service-connected kidney transplant is manifested by good renal function with a separately rated cardiovascular disability, but without constant albuminuria with some edema, definite decrease in kidney function, BUN more than 40mg% or creatinine more than 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion as a result renal dysfunction.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for residuals of kidney transplant have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7531 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Whether the upper or lower extremities, the back or abdominal wall, the eyes or ears, or the cardiovascular, digestive, or other system, or psyche are affected, evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  This imposes upon the medical examiner the responsibility of furnishing, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of disability upon the person's ordinary activity.  In this connection, it will be remembered that a person may be too disabled to engage in employment although "he or she is up and about" and fairly comfortable at home or upon limited activity.  38 C.F.R. § 4.10 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

VA regulations provide that albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis.  The glomerular type of nephritis is usually preceded by or associated with severe infectious disease; the onset is sudden, and the course marked by red blood cells, salt retention, and edema; "it may clear up entirely or progress to a chronic condition."  The nephrosclerotic type, originating in hypertension or arteriosclerosis, develops slowly, with minimum laboratory findings, and is associated with natural progress.  Separate ratings are not to be assigned for disabilities from any disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, the absence of a kidney is the sole renal disability, even if the kidney's removal was required because of nephritis, the absent kidney and any hypertension or heart disease will be separately rated.  In addition, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115 (2013).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where the diagnostic codes refer the decisionmaker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described by the rating criteria do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2013).

Under Diagnostic Code 7531, following kidney transplant surgery, a 100 percent evaluation is warranted.  Thereafter, the disability should be rated on residuals, under the criteria for renal dysfunction under 38 C.F.R. § 4.115a, with a minimum rating of 30 percent.  A note provides that the 100 percent evaluation shall be assigned as of the date of hospital admission for transplant surgery and shall continue with a mandatory VA examination one year following hospital discharge.  Any change in the Veteran's evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 4.105(e).  

Where a reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).

Under the renal dysfunction criteria of 38 C.F.R. § 4.115a, a 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is considered competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

As an initial matter, the Board notes that VA records show a 100 percent disability rating was assigned from June 12, 2003, to February 22, 2007, under Diagnostic Code 7530 for chronic renal failure associated with congestive heart failure, hypertension, and left bundle branch block, status post heart transplant.  As that rating was not effective for 20 years or more, it was not protected.  But see 38 C.F.R. § 3.951 (2013); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

VA records show that a July 2007 rating decision established service connection for kidney transplant and assigned a 100 percent rating under Diagnostic Code 7531 effective from February 22, 2007.  It was noted that the 100 percent rating would continue with a mandatory VA examination one year following hospital discharge.  An examination was conducted in April 2008 and an April 2008 VA rating decision proposed to reduce the assigned rating for kidney transplant to 30 percent.  The Veteran was notified at his address of record of the contemplated action and detailed reasons were furnished.  In correspondence dated in September 2008 the Veteran withdrew his request for a pre-determination hearing.  A March 2009 rating decision assigned a decreased 30 percent rating for kidney transplant effective from June 1, 2009.  The provisions of 38 C.F.R. § 3.105(e) were met.  As the 100 percent rating under Diagnostic Code 7531 was assigned purely because of surgical treatment and was effective for less than five years for a condition not stabilized the provisions of 38 C.F.R. §§ 3.343, 3.344, do not apply.  

As to the propriety of the reduced 30 percent rating assigned, the pertinent evidence shows that on February 22, 2007, the Veteran underwent a cadaver renal transplant and that subsequently his hemodialysis treatment for chronic renal failure ended.  VA treatment records dated in February 2008 noted he had a heart transplant in 1996 for congestive heart failure and developed nephropathy secondary to anti-rejection medication.  The examiner noted he had a kidney transplant in 2007 and was basically doing well.  There was minimal dyspnea on exertion and mild ankle swelling.  The diagnoses included heart transplant, renal transplant, and controlled hypertension.  Private medical records noted laboratory testing revealed BUN of 17 and creatinine of 1.5 in February 2008 and BUN of 15 and creatinine of 1.4 in March 2008.  On VA examination in April 2008 the Veteran reported "he is doing quite well" since his kidney transplant.  He stated he experienced continued weakness and a 30-pound weight gain, but he denied feelings of lethargy, anorexia, or incontinence.  He asserted that his kidney condition affected his activities of daily living and that his functional level was greatly reduced.  It was noted that he was not currently employed and was disabled secondary to heart and kidney conditions.  Laboratory testing revealed elevation in alkaline phosphatase and proteinuria.  Testing included BUN of 14 and creatinine of 1.3.  

Private medical records dated in April 2008 noted the Veteran had undergone a cadaver renal transplant over a year earlier and that his renal function had been "doing well."  Laboratory testing revealed BUN of 14 and creatinine of 1.5 in June 2008, BUN of 18 and creatinine of 1.2 in October 2008, BUN of 13 and creatinine of 1.4 in February 2009, and BUN of 18 and creatinine of 1.5 in May 2009.  

On VA examination in June 2009 the Veteran reported that his transplanted kidney was "doing fine" and he denied any hemodialysis since the transplant.  He reported some lethargy, weakness, and anorexia that occurred infrequently and stated he had a 30-pound weight gain since the transplant in 2007.  He denied urinary incontinence.  He stated his activities of daily living were not significantly affected by his kidney disease.  It was noted he reported his activities of daily living were affected by his cardiac disease in that it diminished his energy level and limited any sort of physical activity.  The examiner noted the Veteran was in no apparent distress at the time of the examination.  His weight was 245 pounds.  There was 1+ bilateral lower extremity edema.  Laboratory testing revealed BUN of 14, creatinine of 1.3, and evidence of proteinuria.  The diagnoses included chronic kidney disease with a history of kidney transplant performed in 2007.  

VA examination in May 2010 revealed the Veteran's kidney seemed to be functioning satisfactorily with no renal dysfunction other than some proteinuria.  Voiding frequency was every four hours during the day and twice at night with no incontinence.  It was noted that he had not worked since 1996 due to heart disease and congestive heart failure and he had decreased activity.  It was also noted that he had thin bones due to osteoporosis associated with his steroid and anti-rejection drugs and had pain with decreased ability to exert himself.  His weight was 243 pounds.  Laboratory testing revealed BUN of 13, creatinine of 1.5, and protein in urine of 30.  The diagnoses included renal failure, right kidney transplant, dialysis no longer necessary, and residual associated with a kidney problem or side effects of anti-rejection drugs including brittle bones, pain in the joints and muscles, and weakness.  

At his Board hearing in February 2012 the Veteran testified that his kidney function had decreased slightly and that his recent creatinine level was 1.6 which had resulted in a change in his medications.  He stated he believed that if his creatinine ever went to 4mg% his kidney would have stopped working.  He reported he took medication to prevent swelling, but that there was no indication of kidney transplant rejection or that kidney functioning was actually going down to the point where he might be getting worse.  He stated his blood pressure readings had been fine with medication.  

Based upon the evidence of record, the Board finds the Veteran was adequately notified of the proposed action to reduce the assigned rating for kidney transplant to 30 percent and of the reasons for the action and provided the requisite period of time for a response.  His service-connected kidney transplant is manifested by good renal function with a separately rated cardiovascular disability, but without evidence of constant albuminuria with some edema, definite decrease in kidney function, BUN more than 40mg% or creatinine more than 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion as a result renal dysfunction.  Although the Veteran has attributed symptoms of weakness and weight gain to his kidney disability, the medical evidence, VA and non-VA, clearly demonstrates that his kidney transplant has been functioning properly.  In fact, the May 2010 VA examiner noted the kidney seemed to be functioning satisfactorily with no renal dysfunction other than some proteinuria.  The Board finds the medical evidence as to these matters to be persuasive.

The Board further notes that service connection has been in effect for congestive heart failure with hypertension and left bundle branch block, status post heart transplant, since May 20, 1996, and that consideration of additional renal dysfunction symptoms due to hypertension or cardiovascular complications are prohibited by regulations concerning the pyramiding of disability ratings under 38 C.F.R. § 4.14.  A total disability rating based upon individual unemployability due to service-connected disabilities has also been assigned effective from June 1, 2009, and there are no unresolved issues as to this matter.  Overall, the Board finds that the evidence demonstrates the assigned 30 percent rating for kidney transplant residuals adequately reflects the Veteran's degree of functional impairment under the ordinary conditions of daily life as a result of his renal dysfunction.  Therefore, the claim for entitlement to restoration of a 100 percent rating for residuals of kidney transplant must be denied.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected kidney transplant disability is found to be adequately rated under the available schedular criteria, and the objective findings of the Veteran's impairment are well-documented.  Moreover, the evidence in this case is not indicative of a marked interference with employment solely as a result of this service-connected disability.  In fact, the Veteran has not worked since 1996 due to a heart transplant and its residuals disabilities.  There is also no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to restoration of a 100 percent rating for residuals of kidney transplant is denied.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in November 2009, March 2010, and July 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records sought are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

Initially, the Board notes that service treatment records from the Veteran's period of service from August 1966 to August 1969 and partial records dated in 1995 and 1996 are of record, but that VA efforts to obtain the Veteran's service treatment records for his period of reserve service from July 1980 to February 1996 have been unsuccessful.  In such cases, there is a heightened duty to assist the veteran in developing the evidence supportive of his claim, which includes the duty to search for alternative medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board finds that additional development is required to include a request for any records that may have been maintained by the Veteran's reserve unit or the National Archives and Records Administration.  

The Board further notes that the Veteran contends that his left ankle and right shoulder disorders developed as a result of parachute jumps during active service, or alternatively as secondary to his service-connected left shoulder degenerative joint disease and impingement syndrome, status post gunshot wound, and service-connected osteoarthritis of the right and left hip.  Although an August 2010 VA examination addendum report noted that due to the lack of service treatment record evidence it was less likely that the Veteran's left ankle strain was incurred in or as a result of military service, the examiner did not address whether the disorder had developed or been permanently aggravated either as a result of a service-connected disability or medication taken for a service-connected disability.  The right shoulder disorder was also not addressed by VA examination.  Therefore, an additional medical opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to obtain all available service treatment records that may have been maintained by the Veteran's reserve unit or the National Archives and Records Administration.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of any additional medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (probability of 50 percent or more) that he has a left ankle or right shoulder disorder as a result of active service, to include that were caused or aggravated (increased in severity by) a service-connected disability or medication provided as treatment for a service-connected disability.  All examination findings, with the complete rationale for the opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


